Citation Nr: 1105399	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-20 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, FL


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses for treatment at a non-Department of Veterans Affairs 
medical facility incurred from July 24, 2008 to July 28, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 decision of the Department of 
Veterans Affairs (VA) Medical Center in Bay Pines, Florida.

The Veteran testified before the undersigned at a June 2010 
travel board hearing at the RO in St. Petersburg, Florida.  The 
hearing transcript is of record and has been reviewed. 


FINDINGS OF FACT

1.  The Veteran is service-connected for chondromalacia patella 
of the right knee, assigned a 10 percent disability evaluation.  

2.  The Veteran received medical care at Lee Memorial Healthpark 
from July 24, 2008 to July 28, 2008.

3.  On July 26, 2008, the Veteran was determined to have 
stabilized and therefore is not determined to have been suffering 
from a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or other 
Federal facility.

4.  The claim for reimbursement for private medical expenses was 
approved by VA up to the point of stabilization on July 26, 2008; 
thereafter it was determined that the Veteran could have been 
transferred to a VA facility.




CONCLUSION OF LAW

The criteria for reimbursement or payment of private medical 
expenses incurred for treatment from July 27, 2008 to July 28, 
2008, have not been met.  38 U.S.C.A. 
§§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-17.1008 
(2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).

The requirements under VCAA are not applicable where further 
assistance would not aid the Veteran in substantiating a claim, 
including if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2004); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim").

As discussed in the decision below, the facts are not in dispute 
and resolution of the Veteran's claim wholly depends on the 
interpretation of relevant law with respect to whether the 
Veteran is entitled to payment or reimbursement of private 
medical expenses incurred for treatment at a non-VA medical 
facility.

VCAA notice is not required because this part of the claim 
involves a claim that cannot be substantiated as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA 
is not required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the Veteran ineligible for the 
claimed benefit).  Notwithstanding the aforementioned, the 
Veteran was provided VCAA notice in an April 2009 letter.

Analysis

The Veteran is claiming entitlement to reimbursement of private 
medical expenses incurred on July 24, 2008 through July 28, 2008, 
for treatment at a non-VA medical facility.  In the Veteran's 
statements in his notice of disagreement and substantive appeal 
he asserted that he sought treatment on an emergency basis and 
that the VA was notified at the time of the treatment.

Under 38 U.S.C.A. § 1728, VA may reimburse a Veteran for 
reasonable value of emergency treatment furnished in a non-VA 
facility, or in lieu of that, make payment directly to a hospital 
or other health care provider that furnished such treatment on 
behalf of the Veteran, if other requirements discussed below are 
met.  38 U.S.C.A. § 1725 (West 2002).  Generally, when VA 
facilities or other government facilities are not capable of 
furnishing economical hospital care or medical services because 
of geographical inaccessibility or are not capable of furnishing 
care or services required, VA may contract with non-VA facilities 
for care.

Reimbursement or payment for expenses not previously authorized 
may be made only under the following circumstances (all criteria 
a, b, and c must be met):

(a) for Veterans with service connected disabilities, treatment 
not previously authorized is rendered for (1) an adjudicated 
service-connected disability; or (2) a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability; or (3) any disability 
of a Veteran who is permanently and totally disabled as a result 
of a service-connected disability; or (4) for any illness, injury 
or dental disability in the case of a Veteran who is 
participating in a rehabilitation program under 38 U.S.C. Chapter 
31;

(b) such treatment was rendered in a medical emergency of such 
nature that delay would have been hazardous to life or health; 
and

(c) VA or other Federal facilities were not feasibly available, 
and an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  

See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.

Failure to satisfy any one of the three criteria (a, b, or c) 
listed above precludes VA from paying unauthorized medical 
expenses incurred at a private hospital.  See 38 C.F.R. § 17.120; 
Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously authorized 
will be made when such treatment was procured through private 
sources in preference to available Government facilities.  38 
C.F.R. § 17.130.

The record reflects that while the Veteran is service connected 
for a right knee disability, this disability was not the reason 
for the Veteran's non-VA facility treatment.  Thus, the Veteran 
does not meet the threshold criteria under 38 U.S.C. 1728.  
Therefore, the Veteran is not eligible for medical expense 
reimbursement under 38 U.S.C. 1728 for the hospital treatment 
provided, regardless of the nature of the treatment.  38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected disability.

Because the Veteran did not meet the criteria for payment of 
authorized or unauthorized medical expenses of 38 U.S.C.A. § 1728 
(West 2002 & Supp. 2007), the Veteran's claim for payment must be 
considered under criteria for determining entitlement under the 
Veterans Millennium Healthcare and Benefits Act (Act), 38 
U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000- 17.1008.  The provisions 
of the Act became effective as of May 29, 2000.

Pursuant to 38 C.F.R. § 17.1002, the Veterans Millennium 
Healthcare and Benefits Act provides for VA to make payment or 
reimbursement of costs for emergency treatment for nonservice-
connected disabilities in non-VA facilities, but only if all of 
the following criteria are met:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility (the medical emergency lasts only until the time the 
Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (a)-(i).

In this case, a review of the record indicates that of the 
requisite criteria set forth above, there is at least one that 
the Veteran does not satisfy.  Thus reimbursement under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 cannot 
be granted for treatment on July 27, 2008 to July 28, 2008.  See 
38 U.S.C.A. 
§ 1725(b); 38 C.F.R. § 17.1002(g).

In this regard, the Veteran stated in his June 2010 hearing that 
he sought emergency treatment on July 24, 2008 for severe 
abdominal pain.  The treatment was sought after 5pm, after the 
closest VA facility closed.  The Veteran further reported and the 
record indicates that the VA was notified when the patient 
presented at Lee Memorial Healthpark with abdominal pain.  
Additional notes indicate that when seen in the emergency 
department with complaints of abdominal pain, the Veteran was 
also noted to have supraventricular tachycardia (later determined 
to be due to dehydration from likely gastroenteritis) and 
hypertension; he was admitted to the ICU for management of his 
hypertension.  The VA inquired about stability with regard to 
transfer and was informed on July 25, 2008, that the Veteran was 
"not stabile enough to be transferred to the VA hospital."  The 
VA again requested an update as to the Veteran's stability and 
ability to be transferred on July 28, 2008, at which time the VA 
was notified that the Veteran was likely to be discharged.  Upon 
review of the private treatment records, a Bay Pines VA Health 
Center Services (BPVHCS) Utilization Review nurse noted that the 
Veteran was transferred to a lower level of care on July 26, 
2008, and determined that the Veteran was therefore stable which 
meant that he should have been transferred to a VA facility.  The 
claim was subsequently reviewed by a Chief Medical Officer (CMO) 
at BPVHCS.  The CMO confirmed the finding of the Utilization 
Review nurse observing that the hospital treatment records report 
notes that on July 26, 2008, the Veteran "continues to improve 
clinically, no nausea or vomiting, essentially no abdominal pain, 
diarrhea improved."  The report further notes that the Veteran 
feels well, without complaint and that the plan of care included 
a transfer to next lower level of care, out of ICU.  The Veteran 
argued at his June 2010 hearing that his treatment at Lee 
Memorial was authorized by VA, and therefore, that the entire 
treatment should be reimbursed by VA.  

However, the Veteran's claim does not turn on whether the 
Veteran's care at Memorial was authorized.  In fact, given the 
limited facts above, the Board finds that the Veteran's claim 
meets criteria (a), (b), (c), and (e); that is, Memorial was an 
emergency care facility, a delay in treatment for severe 
abdominal pain would have been hazardous to the Veteran's health, 
a VA facility was not reasonably available, and at the time of 
the emergency, the Veteran was enrolled in the VA health care 
system.  Additionally, the Veteran is liable to Memorial for the 
cost of his care, satisfying criterion (f).  The Veteran has no 
coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency treatment, 
satisfying criterion (g).  Criteria (h) and (i) are not 
applicable to this claim. 

The Board notes, however, that the criterion under (d) is not 
satisfied as the Veteran is not entitled to payment or 
reimbursement for any medical care beyond the initial emergency 
evaluation.  In order to be reimbursed, treatment must be for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility (the medical emergency lasts only until the time the 
Veteran becomes stabilized).  As noted above the Veteran 
stabilized on July 26, 2008, and was therefore capable of being 
transferred to a VA facility.  As such, any treatment received 
after July 26, 2008, is not eligible for reimbursement.  In fact, 
the record indicates that the Veteran's claim for reimbursement 
was approved to the point of stabilization on July 26, 2008; the 
remainder of the episode of care from July 27, 2008, to July 28, 
2008, was denied.  See April 2009 statement of the case.  

All criteria under 38 U.S.C.A. § 17.1002 must be satisfied for 
reimbursement to be authorized.  In this case, the record does 
not show that the criterion for (d) has been met for the entire 
period of non-VA facility care.  

In this regard, the record shows that the Veteran had stabilized 
by July 26, 2008, and as such the Veteran was beyond the initial 
emergency evaluation and treatment was not of a continued medical 
emergency of such a nature that the Veteran could not have been 
safely transferred to a VA or other Federal facility.  As noted 
above, the medical emergency lasts only until the time the 
Veteran becomes stabilized.  Based on these facts, the criteria 
for reimbursement of emergency care of nonservice-connected 
disabilities have not been met.  Accordingly, the Veteran's claim 
for reimbursement for the period of July 27, 2008 to July 28, 
2008, must be denied.

Based on the foregoing, payment or reimbursement of private 
medical expenses incurred for treatment at a non-VA medical 
facility from July 27, 2008 to July 28, 2008, is not warranted.  
The evidence indicates that the Veteran was stabilized and 
therefore capable of being transferred on July 26, 2008, and the 
Veteran is therefore not eligible to receive medical expense 
reimbursement after the date of stabilization.  See 38 U.S.C.A. § 
1725 and 38 C.F.R. § 17.1002.

Accordingly, for the reasons stated above, pursuant to provisions 
of 38 U.S.C.A. 
§ 1725 and 38 C.F.R. § 17.1002, reimbursement for medical 
expenses incurred for medical services rendered by the non-VA 
treatment provider from July 27, 2008 to July 28, 2008 is not 
warranted.  The preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved on the 
matter.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

The claim of entitlement to payment or reimbursement of private 
medical expenses for medical care incurred at a non-VA medical 
facility from July 27, 2008 to July 28, 2008, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


